Citation Nr: 1011221	
Decision Date: 03/25/10    Archive Date: 04/07/10

DOCKET NO.  08-20 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for a left hip 
disability.

2.  Entitlement to service connection for a foot disability.

3.  Entitlement to service connection for a lumbar spine 
disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The Veteran had active service from June 1963 to July 1966.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa, which denied the Veteran's claims for 
service connection for "chronic strain, left hip," 
"chronic tylomas, bilateral feet," and "degenerative disc 
disease, lumbar spine, with right radicular symptoms (claimed 
as right leg pain and numbness in right foot)."  The Board 
has determined that the issues are more accurately 
characterized as stated on the cover page of this decision.  


FINDING OF FACT

A left hip disability, a foot disability, and a lumbar spine 
disability, were not caused or aggravated by the Veteran's 
service, or by a service-connected disability.  


CONCLUSION OF LAW

A left hip disability, a foot disability, and a lumbar spine 
disability, were not caused or aggravated by the Veteran's 
service, or by a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2009); Allen v. 
Brown, 7 Vet. App. 439 (1995).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The Veteran asserts that service connection is warranted for 
a left hip disability, a foot disability, and a lumbar spine 
disability.  He primarily asserts that service connection is 
warranted for the claimed conditions on a secondary basis.  
He argues that the claimed disabilities were caused or 
aggravated by his service-connected left knee disability, 
which he asserts has resulted in a limp, and a shortened left 
leg.   

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, when "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  See 38 C.F.R. 
§ 3.303(d).  Service connection may also be granted for 
arthritis when it is manifested to a compensable degree 
within one year of separation from service.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted, on a secondary basis, for 
a disability, which is proximately due to, or the result of 
an established service-connected disorder.  38 C.F.R. § 
3.310.  Similarly, any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  Allen v. Brown, 7 Vet. App. 439 
(1995).  In the latter instance, the nonservice-connected 
disease or injury is said to have been aggravated by the 
service-connected disease or injury.  38 C.F.R. § 3.310.  In 
cases of aggravation of a veteran's nonservice-connected 
disability by a service-connected disability, such veteran 
shall be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.322 (2009).

In June 2006, the Veteran filed his claims, and in June 2007, 
the RO denied the claims.  Effective October 10, 2006, VA 
amended 38 C.F.R. § 3.310 to implement the Veterans Claims 
Court's decision in Allen v. Principi, 7 Vet. App. 439 
(1995), which addressed the subject of the granting of 
service connection for the aggravation of a nonservice-
connected condition by a service-connected condition.  See 71 
Fed. Reg. 52,744-47 (Sept. 7, 2006).  The new version of the 
regulation provides that VA will not concede that a 
nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level 
of severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  

The Board finds no prejudice to the Veteran in evaluating the 
secondary service connection aspects of the claims under 
either the old or new criteria, which came in effect in 
October 2006 to address the Allen decision.  The Board has 
reviewed this case under both Allen and the old and new 
criteria.  See generally, Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003); VAOPGCPREC 7-2003, 69 Fed. Reg. 25179 
(2004).   

Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable legislation.  38 
C.F.R. §§ 3.303(c), 4.9 (2009).  However, service connection 
may be granted for diseases, but not defects, of congenital, 
developmental or familial origin if the condition was 
incurred in or aggravated during service.  A defect is a 
structural or inherent abnormality or condition, which is 
more or less stationary in nature.  A disease may be defined 
as any deviation from or interruption of the normal structure 
or function of any part, organ, or system of the body that is 
manifested by a characteristic set of symptoms and signs and 
whose etiology, pathology, and prognosis may be known or 
unknown.  See VAOPGCPREC 82-90, 56 Fed. Reg. 45711 (1990).  
Service connection may also be granted for a disability that 
resulted from a defect which was subject to a superimposed 
disease or injury during service.  Id.  

Service connection is currently in effect for compound 
fracture, left patella, postoperative patellectomy with 
residual scars.  

The Veteran's service treatment records do not show any 
relevant treatment of his feet, left hip, or low back.  They 
show that in January 1966, he underwent a left patellectomy 
following a motorcycle accident.  The Veteran's separation 
examination report, dated in July 1966, shows that his feet, 
lower extremities, and spine, were all clinically evaluated 
as normal.  

As for the post-service medical evidence, it consists of VA 
and non-VA reports, dated between 1996 and 2007.  

This evidence includes reports from K.M.A., M.D., dated 
between 1996 and 2006, which show that in June 1997 the 
Veteran received treatment for complaints of left lower 
extremity pain.  He reported that he worked for a clothing 
company, and that he was on his feet all day.  The relevant 
assessment was "history of a left knee/leg injury."  In May 
2002, he was treated for complaints of left knee and left hip 
pain.  The assessment notes left leg and hip pain.  A 
magnetic resonance imaging (MRI) report for the lumbar spine, 
dated in August 2005, notes disc degeneration at L4-L5, 
multi-level disc bulges, and multi-level facet DJD 
(degenerative joint disease).  

Reports from R.G.E., DPM, dated between 2000 and 2006, show 
that the Veteran received treatment for painful feet.  His 
report for his initial treatment, dated in October 2000, 
shows that he reported that he worked on his feet many hours 
a day in clothing sales, with a 30-year history of corns.  He 
reported wearing a thin shoe while at work.  The assessment 
was plantar tylomas times four, both feet.  These reports 
note that the Veteran has a limb length discrepancy, i.e., 
that his left leg is about one inch shorter than his right, 
that this discrepancy was aggravating his foot pain, and 
indicate that his left leg shortening is due to his inservice 
left knee disability.  See e.g., November 2004 report.  A 
July 2002 report notes that the Veteran reported wearing a 
dress shoe at work, that "these probably are pushing on the 
metatarsal head from the side," that "shoe gear may be to 
blame partly," and that, "Patient has en exceptionally wide 
foot making it difficult for him to wear well fitting 
shoes."  

A VA examination report, dated in April 2007, shows that the 
Veteran reported a history of left leg "occasional giving 
out" and morning stiffness and pain, with no pain in the 
left knee, although he had left knee numbness.  There was no 
history of left knee surgery after his 1966 operation.  He 
reported that he had worked in retail sales for 38 years, and 
that his duties included stocking, and climbing ladders 
(although he tried to get others to do this).  He said he 
could walk about 1/2 block, at which point his left leg felt 
tired and "rubbery."  He reported pain along the left 
inguinal area, as well as the greater trochanter area, and he 
denied dislocation or subluxation.  He further reported 
having had corns and calluses for about 30 years, with foot 
pain that increased as he was on his feet at work.  He 
asserted that his left hip pain and foot pain were related to 
his shortened left leg.  The diagnoses noted a stable 
compound fracture of the left patella, postoperative 
patellectomy, and a left leg discrepancy (left leg one 
centimeter shorter than the right) that was "more likely 
than not congenital, less likely than not secondary to trauma 
of motorcycle accident in 1/1966." (i.e., January 1966)."  
The examiner essentially stated that although leg length 
discrepancies can  be due to trauma, they are most often 
congenital, and that when traumatic they are usually 
associated with a healed fracture after an overlap of the 
fracture sides during healing.  The examiner stated that the 
Veteran's service treatment reports and post-service 
treatment reports did not support a conclusion that his leg 
length discrepancy was due to trauma.  The diagnoses also 
noted tylomas of the bilateral feet, more likely than not 
secondary to the Veteran's occupational history in retail 
sales, with other factors that may include the shoes that he 
wears, and that this condition was less likely than not due 
to his inservice motorcycle accident.  The diagnoses also 
noted strain, left hip, chronic, consistent with leg length 
discrepancy and occupational history, less likely than not 
secondary to trauma of inservice motorcycle accident.  

In a statement, dated in December 2007, Dr. R.G.E. states, in 
relevant part:

I have treated [the Veteran] since 
October 30, 2000, about 15 visits total.  
As a podiatrist I have never talked with 
him about any hip problems or his legs 
becoming rubbery during waking.  His 
treatments have centered around painful 
callus lesions on the soles of his feet 
with the right foot being worse than the 
left.  
...
Regarding the limb length discrepancy, I 
have reviewed [the VA examiner's] 
observations about this and I must agree 
that this is more likely than not a 
congenital situation.  Loss of the left 
patella would not be expected by itself 
to shorten the limb unless there was a 
visible subluxation of the knee joint due 
to the patella loss.  Also, I can not say 
that his foot problems are "more likely 
than not" the result of his service-
connected left knee injury.  I just do 
not know for sure what is the main cause 
of them.  I would say that the leg length 
discrepancy could be an aggravating 
factor because the right foot is the more 
painful foot and this is the longer 
extremity.  My opinion is that because of 
the limb length discrepancy, he may carry 
more weight on the right foot during his 
activities.  

Overall, I must say that I am in general 
agreement with [the VA examiner's] 
report.  It seems very thorough.

(emphasis in original).

The Board finds that the claims must be denied.  As an 
initial matter, with regard to the claim for a left hip 
disability, the only relevant "diagnosis" of record is 
"strain."  VA generally does not grant service connection 
for symptoms which have not been associated with trauma or a 
disease process.  See e.g., Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999) ("pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted."); dismissed in part and vacated 
in part on other grounds, Sanchez-Benitez v. Principi, 239 
F.3d 1356 (Fed. Cir. 2001).  Given the foregoing, the claim 
must be denied.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998) (under 38 U.S.C.A. §§ 1110 and 1131, an appellant must 
submit proof of a presently existing disability resulting 
from service in order to merit an award of compensation).  

To the extent that the Veteran is shown to have a leg length 
discrepancy, service connection is not currently in effect 
for this disorder.  The VA examiner indicated that this is a 
congenital disorder, and Dr. R.G.E. indicated that he agrees 
with this opinion.  Therefore, compensation may not be 
granted for this condition.  VAOPGCPREC 82-90.  In addition, 
there is no competent evidence to show that this congenital 
condition was subject to a superimposed disease or injury 
during service (i.e., other than undergoing a left 
patellectomy during service), or that it was otherwise 
aggravated by service.  Id.  

With regard to the possibility of service connection on a 
direct or presumptive basis (and even assuming arguendo that 
a left hip disability was shown), the earliest medical 
evidence of a diagnosed foot, left hip, or lumbar spine 
condition is dated no earlier than 2000.  This is a period of 
approximately 44 years following separation from service.  
This lengthy period without treatment is evidence that there 
has not been a continuity of symptomatology, and it weighs 
heavily against the claims.  See Maxson v. Gober, 230 F.3d 
1330, (Fed. Cir. 2000).  Furthermore, there is no competent 
evidence showing that the Veteran has any of the claimed 
conditions that were caused or aggravated by his service, nor 
is there any competent evidence to show that the Veteran had 
lumbar spine arthritis that was manifested to a compensable 
degree within one year of separation from service.  See 38 
C.F.R. §§ 3.307, 3.309.  Accordingly, the Board finds that 
the preponderance of the evidence is against the claims on a 
direct basis, and that the claims must be denied. 

However, it appears that the Veteran's primary argument is 
that he has the claimed conditions as secondary to his 
service-connected left knee disability.  However, the Board 
finds that these claims must also be denied.  There is no 
competent opinion of record which indicates that the Veteran 
has any of the claimed conditions that are caused by, or 
aggravated by, a service-connected condition.  The Board 
therefore finds that the preponderance of the evidence is 
against the claims that the Veteran has the claimed 
conditions that were caused or aggravated by a service-
connected disability, and that these claims must be denied on 
this basis.  See 38 C.F.R. § 3.310; Allen.  

With regard to the Veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  

The issues on appeal are based on the contentions that the 
claimed conditions were caused or aggravated by service that 
ended in 1966, or by a service-connected left knee 
disability.  In this case, when the Veteran's service 
treatment records (which do not show any relevant treatment, 
findings, or diagnoses), and his post-service medical records 
are considered (which do not show any relevant diagnosed 
conditions prior to 2000, and which include competent and 
highly probative opinions against the claims), the Board 
finds that the service treatment reports, and the medical 
evidence, outweigh the lay statements, to the effect that the 
Veteran has the claimed conditions that are related to his 
service.    

Accordingly, the Board finds that the preponderance of the 
evidence is against the claims, and that the claims must be 
denied.

The Board has considered the applicability of "benefit of the 
doubt" doctrine, however, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant the resolution of these matters on that basis.  38 
U.S.C.A. § 5107(b). 


II.  The Veterans Claims Assistance Act of 2000

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been satisfied.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the Veteran 
dated in September 2006.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).    

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  It 
appears that all known and available service treatment 
reports, and post-service records relevant to the issues on 
appeal have been obtained and are associated with the 
Veteran's claims file.  The RO has obtained the Veteran's VA 
and non-VA medical records.  

The Veteran has been afforded an examination.  The 
examination report indicates that it was based on a review of 
the Veteran's C- file.  It shows that his post-service 
medical records were extensively summarized, and that his 
history of symptoms was recorded.  An examination was 
performed, and detailed findings are included in the report.  
The examiner determined that the Veteran's foot, left hip, 
and lumbar spine disabilities are not related to his service, 
and his opinions are accompanied by a sufficient rationale.  
The Veteran's podiatrist has expressed agreement with the VA 
examiner's report.  Given the foregoing, there is no basis to 
find that this report is inadequate, or that a remand for 
another opinion is required.  See 38 C.F.R. § 3.159(d) 
(2009); Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 
(2008); Prejean v. West, 13 Vet. App. 444, 448- 9 (2000).    

The Veteran's representative has argued that a remand is 
required for opinions on secondary service connection.  To 
the extent that etiological opinions have not been obtained, 
under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.

In this case, the service treatment reports do not show any 
relevant treatment, and there were no relevant findings in 
the Veteran's July 1966 retirement examination report.  The 
earliest evidence of any of the claimed conditions is dated 
many years after separation from service, and there is no 
competent evidence to show that any of the claimed conditions 
are related to the Veteran's service, or that they were 
caused or aggravated by a service-connected disability.  In 
this regard, the VA examiner concluded that the Veteran's leg 
length discrepancy is congenital.  Given the foregoing, the 
Board finds that the standards of McLendon have not been met.  
See also 38 C.F.R. § 3.159(c)(4) (2009); Wells v. Principi, 
327 F. 3d 1339, 1341 (Fed. Cir. 2002).  Simply stated, the 
Board finds that the service and post-service medical record 
provides evidence against these claims.   

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004). 


ORDER

The appeal is denied.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


